United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1501
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Michael Laverne Mitchell,               *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: March 3, 1999

                              Filed: March 9, 1999
                                   ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      After Michael Laverne Mitchell pleaded guilty in the United States District
     1
Court for the District of Colorado to aiding and abetting the theft of government
property valued in excess of $100, in violation of 18 U.S.C. §§ 641 and 2, the court
sentenced him to three years’ probation. Following the transfer of jurisdiction of
Mitchell’s probation, he was charged with first degree sexual assault; the district



      1
       The Honorable Sherman G. Finesilver, United States District Judge for the
District of Colorado, now retired.
court2 revoked Mitchell’s probation and sentenced him to seven months’
imprisonment and three years’ supervised release. Mitchell’s period of supervised
release commenced in June 1994. In January 1998, the district court revoked
Mitchell’s supervised release based on Mitchell’s admissions to several 1995
violations of his supervised-release conditions--including leaving his known address
without notifying his probation officer. Despite the 3-to-9-month imprisonment
range suggested under U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s. (1998),
the court sentenced Mitchell to 24 months’ imprisonment and no further period of
supervised release. Mitchell now challenges his revocation sentence, and we affirm.

       After a thorough review of the record, we reject Mitchell’s argument that the
district court failed to consider the applicable policy statements in Chapter 7 and the
sentencing factors in 18 U.S.C. § 3553(a). We also conclude that the district court
did not abuse its discretion in imposing the 24-month prison term. See 18 U.S.C.
§ 3583(e)(3); United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of
review); United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam) (Chapter
7 Guidelines are advisory and nonbinding; district court may depart from suggested
revocation imprisonment range when, in its considered discretion, such departure is
warranted).

      The judgment is affirmed.




      A true copy.


      2
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                         -2-
Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                    -3-